Exhibit 10.4

cardtronics - logo [catm20160331ex104725cc4001.jpg]

February 22, 2016

 

Mr. J. Chris Brewster

2935 Chevy Chase Dr.

Houston, TX 77019

Re:  CFO Transition Date and Executive Advisor Position

Dear Chris,

We have received and accepted your notice to transition from your position as
Chief Financial Officer (“CFO”) of Cardtronics USA, Inc. (the “Company”),
effective upon the date the Cardtronics, Inc. (the “Parent Company”) Annual
Report on Form 10-K for the fiscal year ending December 31, 2015 is filed with
and accepted by the U.S. Securities and Exchange Commission (such date, “CFO
Transition Date”), to an advisory role with the Company until your retirement
from the Company.  Please consider this letter (this “Agreement”) to be the
terms of your continued employment with the Company in the role of an Executive
Advisor for a period of one year following the CFO Transition Date. 

The parties hereto agree as follows:

1.   Current Employment Agreement.  As you have initiated this change in roles,
the “Good Reason” termination provisions in your Employment Agreement, dated
June 20, 2008 (as amended December 16, 2008, the “Employment Agreement”), are
not applicable, and you hereby waive any and all rights associated with a
termination for “Good Reason” in connection with your acceptance of this
offer.  Effective on the CFO Transition Date, this Agreement shall amend and
restate the Employment Agreement in its entirety.  This Agreement represents the
entire agreement between the parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements and
understandings, inducements or conditions, express or implied, oral or written,
including the Employment Agreement.  This Agreement may not be modified, altered
or amended except by written agreement of all the parties. This Agreement does
not alter the terms of existing award agreements related to the Parent Company
Second Amended and Restated 2007 Stock Incentive Plan (“Stock Incentive Plan”)
or any existing stock option agreements listed in Schedule A attached hereto,
which shall only terminate in accordance with the terms contained in such
agreements.

2.   Duties.  Effective immediately following the CFO Transition Date, you shall
be employed as an Executive Advisor to the Chief Executive Officer of the
Company (the "CEO").  You shall report to, and be subject to general direction
and control of the CEO and shall devote the time and attention necessary to the
performance of the services, duties, and responsibilities requested by the
CEO.  The Company understands and agrees that you will discharge your duties
hereunder by responding to the CEO's requests by telephone or by email
communication and that your physical presence at the Company's offices shall not
be required in order for you to perform your duties under this Agreement.

3.   Position and Salary.  You shall be an "Executive Advisor" for the Company
and paid an annual base salary of $500,000.00, less applicable withholdings and
deductions, according to the Company's customary payroll practices applicable to
senior executives.

4.   Bonuses.

a.   2015 Cash Bonus.  You will receive a payout of your cash bonus for 2015
(the “2015 Cash Bonus”) associated with Parent Company Annual Executive Cash
Incentive Plan (“AECIP”) based on actual 2015 Parent Company results and in
accordance with previously established guidelines.  Payment of the 2015 Cash
Bonus will be consistent with payment to all other AECIP participants, but no
later than March 15, 2016.

b.   2016 Cash Bonus.  You will be eligible for an AECIP cash bonus for the
calendar year 2016 (the “2016 Cash Bonus”) in an amount determined in the sole
good faith discretion of the Parent Company Board of Directors (or a committee
thereof), based on actual 2016 Parent Company results.  The 2016 Cash Bonus
shall be prorated through and including the CFO Transition Date, and shall be
payable in a lump sum on or before the date such annual bonuses are paid to
executives who have continued employment with the Company, but no later than
March 15, 2017.



 

--------------------------------------------------------------------------------

 

 

 

c.   2015 LTIP.  You will receive a payout of your equity award for 2015 (the
“2015 LTIP”) associated with the Stock Incentive Plan, and in accordance with
your 2015 LTIP award agreement, based on actual 2015 Parent Company results and
in accordance with previously established guidelines.  The 2015 LTIP shall be
paid out in a manner consistent with all other Stock Incentive Plan
participants.

d.   2016 LTIP.  You will be eligible for a Stock Incentive Plan equity award
for the calendar year 2016 (the “2016 LTIP”) in an amount determined in the sole
good faith discretion of the Parent Company Board of Directors (or a committee
thereof), and evidenced by a 2016 LTIP award agreement to be executed by the
parties, and based on actual 2016 Parent Company results.  The 2016 LTIP shall
be prorated through and including the CFO Transition Date; provided, however,
the terms of any Stock Incentive Plan awards made in 2016 have not been
finalized, and as such, the 2016 LTIP shall be consistent with the final
provisions of all awards in 2016 made pursuant to the Stock Incentive Plan.

5.   Other Benefits of Employment.

a.   Vesting of Current Awards. Any earned unvested stock or stock units issued
to you prior to the CFO Transition Date shall continue to vest in accordance to
their respective plan documents during the term of this Agreement. 

b.   General Benefits. You are eligible to participate in the Company’s benefit
plans in accordance to the terms thereof in effect from time to time or as may
be amended.

c.   Business Expenses.  Your reasonable and customary business expenses
incurred in the performance of your duties contemplated hereby will be
reimbursed by the Company based on the Company's policy in effect from time to
time or as may be amended upon receipt of written substantiation of such
expenses in accordance with the Company’s usual policies.

d.   PTO.  Due to the work flexibility the Company is offering in this letter,
you shall not accrue additional paid time off (“PTO”), nor is it anticipated
that there will be payout of accrued unused PTO at the time of your final
retirement pursuant to Section 8.    

e.   D&O Insurance.  The Company and the Parent Company agree to continue and
maintain a directors’ and officers’ liability insurance policy covering you to
the extent the Company provides such coverage for its executive officers during
the term of your employment with the Company and thereafter until the expiration
of all applicable statutes of limitations.

6.   Extent of Service. Your employment pursuant to this Agreement shall be
subject to the rules and regulations of the Company involving the general
conduct of business of the Company that are in force or that may be put in place
and that are applicable to senior executives of the Company.  You shall
discharge all duties and responsibilities of your employment conscientiously, in
good faith and to the best of his ability, giving to the Company the full
benefit of your knowledge, expertise, skill and judgment.

 

7.   Term and Termination. 

a.   Term.  The initial term of employment shall commence on the CFO Transition
Date and continue for a period of twelve (12) months (the "Term") unless
terminated sooner by the parties hereto.  The Term may be extended by the
Company's and Executive's mutual agreement.

b.   Death.  If you die during the Term of this Agreement, this Agreement shall
automatically terminate on the date of death.  The Company shall pay to your
estate, or other person or trust designated by you, upon proper letters
testamentary to the Company, (i) (A) any unpaid salary that would otherwise be
due and payable at the date of death, (B) the 2016 Cash Bonus, which amount
shall be payable in a lump-sum on or before the date such annual bonuses are
paid to executives who have continued employment with the Company, and (C) the
2016 LTIP that would have otherwise vested pursuant to a Qualified Retirement
(as such term is defined in the Stock Incentive Plan), which amount shall be
paid out pursuant to the Stock Incentive Plan (in each of clauses (A) - (C),
less applicable withholdings and deductions), and (ii) any eligible expense
reimbursements pursuant to this Agreement which accrued until the time of
death.  Except as otherwise provided in this Section 7(b), your estate (or other
person or trust designated by you, upon proper letters testamentary to the
Company) shall have no other or further rights under this Agreement.

c.   Disability.  If during the Term and while in the employ of the Company, you
shall be prevented from performing your duties hereunder by reason of
disability, then the Company may terminate this Agreement and your
employment.  For the purposes of this Agreement, "disability" shall mean any
mental or physical condition that renders you unable to perform the essential
functions of your position, with or without reasonable

 

--------------------------------------------------------------------------------

 

 

 

accommodation, for an aggregate period in excess of 30 days during any period of
3 consecutive months. In the event of termination pursuant to this Section 7(c),
the Company shall have no further obligation to you, except that the Company
shall pay to you or your representative, as the case may be, (i) (A) any unpaid
salary that would otherwise be due and payable at the date of disability, (B)
the 2016 Cash Bonus, which amount shall be payable in a lump-sum on or before
the date such annual bonuses are paid to executives who have continued
employment with the Company, and (C) the 2016 LTIP that would have otherwise
vested pursuant to a Qualified Retirement, which amount shall be paid out
pursuant to the Stock Incentive Plan (in each of clauses (A) - (C), less
applicable withholdings and deductions), and (ii) any eligible expense
reimbursements pursuant to this Agreement which accrued to the date of
disability.

d.   Without Cause.  Prior to the end of the Term, as determined in the sole
discretion of the Company, the Company may provide you with 30 days' advance
written notice or pay in lieu of notice of your termination of employment
without cause.  If your employment with the Company is terminated pursuant to
this Section 7(d), the Company shall have no further obligation to you, except
that (i) (A) any unpaid salary that would otherwise be due and payable at the
date of termination, (B) the 2016 Cash Bonus, which amount shall be payable in a
lump-sum on or before the date such annual bonuses are paid to executives who
have continued employment with the Company, and (C) the 2016 LTIP that would
have otherwise vested pursuant to a Qualified Retirement, which amount shall be
paid out pursuant to the Stock Incentive Plan (in each of clauses (A) - (C),
less applicable withholdings and deductions), and (ii) any eligible expense
reimbursements pursuant to this Agreement which accrued to the date of such
termination.

e.   Resignation.  Prior to the end of the Term, you may provide the Company
with 60 days' advance written notice of your intent to terminate your employment
with the Company, provided that if you provide a notice of termination pursuant
to this Section 7(e), the Company may designate an earlier termination date than
that specified in your notice.  The Company's designation of such an earlier
date will not change the nature of your termination, which will still be deemed
a voluntary resignation by the Executive pursuant to this Section 7(e).  If your
employment with the Company is terminated pursuant to this Section 7(e), you
shall have no right to receive any compensation or benefit hereunder on and
after the effective date of the termination of employment as determined by the
Company, other than (i) (A) any unpaid salary that would otherwise be due and
payable at the date of termination, (B) the 2016 Cash Bonus, which amount shall
be payable in a lump-sum on or before the date such annual bonuses are paid to
executives who have continued employment with the Company, and (C) the 2016 LTIP
that would have otherwise vested pursuant to a Qualified Retirement, which
amount shall be paid out pursuant to the Stock Incentive Plan (in each of
clauses (A) - (C), less applicable withholdings and deductions), and (ii) any
eligible expense reimbursements pursuant to this Agreement which accrued to the
date of such termination.

8.   Final Retirement.  Your final retirement from the Company shall be
effective at the end of the Term, or any termination of this Agreement pursuant
to Section 7, and will constitute a “Qualified Retirement” as defined in the
Stock Incentive Plan, causing all earned unvested restricted stock units to vest
at the time of your final retirement (subject to any delay required to avoid
tax, penalty or interest pursuant to Section 409A of the Internal Revenue Code),
and resulting in taxable income to you.

9.   Proprietary and Confidential Information and Trade Secrets.  The Company
may provide you with access to various trade secrets and proprietary and
confidential information of the Company which include, without limitation, all
aspects of the Company's financial performance, budget, business strategies, and
processes, compilations of market information; customer lists, specifications,
and requirements; vendor lists, specifications, and requirements; business forms
and contracts; policies, and procedures; customer revenue, sales, and
projections, marketing strategy, target clients, pricing information, salary and
compensation information, employee personnel information, and business plans of
the Company (the "Confidential Information"). You agree that you shall not
disclose, directly or indirectly, any of the Confidential Information, nor use
them in any way, either during the Term or at any time thereafter, except as
required in the ordinary course of your employment for the benefit of the
Company.

10.  Protective Covenants.  You agree that in consideration for the Company's
obligations under Section 9 above that the following covenants are reasonable
and necessary protective covenants for the protection of the business interests
described in Section 9 above:

a.   Non-Compete.  You agree that during your employment with the Company and
for a period of 12 months following the termination of your employment with the
Company, irrespective of the circumstances of termination or resignation, that
you will not: 1) engage, directly or indirectly, within any market area served
by the Company on the date the employment ends, as sole proprietor, principal,
agent, trustee or through the agency of any sole proprietorship, corporation,
limited liability company, partnership, association or agent or

 

--------------------------------------------------------------------------------

 

 

 

agency, in any business similar to the business then conducted by the Company;
or 2) be the owner of more than five percent (5%) of the outstanding ownership
interests of any corporation, partnership or limited liability company, or an
employee of any sole proprietorship, corporation, limited liability company,
partnership or, association or an owner or employee of any other business which
conducts a business in competition with the Company's ATM business.

b.   Survival of Covenants.  The restriction set forth in Section 9(a) shall
survive the termination of your employment with the Company.  The existence of
any claim or cause of action you have against the Company whether predicated on
this Agreement or otherwise shall not constitute a defense to the enforcement by
the Company of such restrictions.  In the event an enforcement remedy is sought
under Section 10(c), the time periods provided for in Section 9(a) shall be
extended by one day for each day you failed to comply with the restriction at
issue.  Upon your termination for any reason, you agree to surrender to the
Company all Confidential Information in your actual and constructive possession.

c.   Remedies.  You agree that the above limitations as to time, geographic
area, and scope of activity are reasonable and do not impose any greater
restraint than is necessary to protect and preserve to the Company the
Confidential Information, valuable goodwill and proprietary rights of the
Company as they now exist and as they may be developed in the future, and that
these limitations are intended to comply with the provisions of all applicable
legal requirements.  You acknowledge and agree that your breach of the
provisions of Section 9(a) would result in irreparable injury and damage for
which money damages do not provide an adequate remedy.  Therefore, in the event
of breach or threatened breach by you of the provisions of Section 9(a), the
Company shall be entitled to injunctive relief, declaratory relief, money
damages, recovery of all attorney's fees and costs incurred by the Company in
obtaining such relief, damages, and any other legal and equitable relief to
which it may be entitled.  These remedies include, but are not limited to:

i.  having the protective covenants in Section 9(a) specifically enforced
(without posting bond (except to the extent required by applicable law) and
without the need to prove damages) by any court having jurisdiction, including,
without limitation, the right to seek appropriate entries of restraining orders
and injunctions against you; and

ii. requiring you to account for and pay to the Company all compensation or
profits derived or received by you as the result of any transactions
constituting a breach of any protective covenants set forth in Section 9(a). 

11. Assignment.  Neither party may assign its rights or obligations under this
Agreement; provided, however, the Company may assign this Agreement to any
successor entity or affiliate.

12. Severability.  If any provision contained in this Agreement is determined to
be void, illegal or unenforceable, in whole or in part, then the other
provisions contained herein shall remain in full force and effect as if the
provision which was determined to be void, illegal, or unenforceable had not
been contained herein.  If the restrictions in Section 10 are deemed
unenforceable as written, the parties expressly authorize the court to revise,
delete, or add to the restrictions contained in Section 10 of this Agreement to
the extent necessary to enforce the intent of the parties and to provide the
Company’s goodwill, confidential information, and other business interests with
effective protection

13. Notices.  All notices, requests, consents and other communications under
this Agreement shall be in writing and shall be deemed to have been delivered on
the date personally delivered or on the date mailed, postage prepaid, by
certified mail, return receipt requested, or on the date faxed and confirmed, if
addressed to the respective parties as follows (or to such other address,
facsimile number, or person as a party may designate by notice to the other
party):

 

 

 

If to you, to the address appearing above;

If to the Company:         Cardtronics USA, Inc.

3250 Briarpark Drive, Suite 400

Houston, Texas 77042

Attention: General Counsel

E-mail address: CATM_Legal@cardtronics.com

 

 

14. Binding Effect.  This Agreement shall be binding and effective upon the
Company and its successors and permitted assigns, and upon you, your heirs and
representatives.



 

--------------------------------------------------------------------------------

 

 

 

15. Governing Law and Choice of Venue.  Except for a breach or threatened breach
of any provision contained in Section 10 of this Agreement, any other dispute
under this Agreement shall be addressed in the following order: a) good faith
negotiations; b) then non-binding mediation; and c) then binding arbitration in
Harris County, Texas under the rules of the American Arbitration
Association.  The costs of non-binding mediation and binding arbitration shall
be divided evenly between the parties.  Any action based on Section 10 of this
Agreement shall be brought in the state or federal courts of Harris County,
Texas.  The laws of the State of Texas shall govern the validity, construction,
and interpretation of the rights and duties of the parties under this Agreement.

[signature page follows]

 

 

 

 

 

 

 





 

--------------------------------------------------------------------------------

 

 

 

I look forward to our continued working relationship and to wishing you well in
your future retirement. 

 

 

 

 

Very truly yours,

 

 

 

Cardtronics USA, Inc.

 

/s/ Debra Bronder

 

By: Debra Bronder

 

Title: Executive Vice President - Human Resources

 

 

 

 

 

AGREED AND ACCEPTED

 

 

 

on this 22 day of February, 2016.

 

 

 

 

 

/s/ J. Chris Brewster

 

J. Chris Brewster

 

 

 

cc: S. Rathgaber; M. Keller

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------